DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claim 3 is withdrawn.
	Claims 2 and 5 are cancelled.
	In view of the amendment, filed on 06/07/2022, the following objections/rejections are withdrawn from the previous office action, mailed on 06/07/2022.
Objections to claims 4-5
Rejection of claims 1-2 and 4-12 under 35 U.S.C. 112(b)
The following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 06/07/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Titz (US 4,120,926) in view pf Woodhams (US 5,474,722).
Titz (US ‘926) disclose an extruder apparatus (1’) for extruding a pipe of a thermoplastic synthetic resin, wherein the extruded pipe 7' of a thermoplastic synthetic resin leaves the extruder 1' through the die 2' and passes directly into the calibrating device 4’ with indirect internal cooling means 5'. Supporting air 3' is blown through the hollow interior of the pipe, so that, due to the internal excess pressure, the pipe is in contact, with its outer surface, with the calibrating device. During this procedure, the pipe is widened or enlarged and then taken off by means of a subsequent take-off device, not shown. At the end of the calibrating device, the floating plug 6 is arranged in the interior of the pipe to seal off the supporting air; the calibrating device 4' is followed by a final cooling bath 8'. The pipe exiting from the die 2', the cross section of which is determined by the gap width between the die 2' and the mandrel 9', does not conform to the final, finished dimensions of the pipe; such dimensions are only produced by the calibrating device. (see column 1, lines 25-42)
[AltContent: textbox (Fluid cooling passages (5a, 5b, 11))]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Input fluid cooling port)][AltContent: textbox (An extrusion die (2’))][AltContent: arrow][AltContent: textbox (A source of cooling fluid (5’))][AltContent: arrow][AltContent: textbox (A longitudinal cavity)][AltContent: textbox (A calibration device (4’))][AltContent: arrow][AltContent: arrow][AltContent: textbox (An extrusion system (1’))]
    PNG
    media_image1.png
    206
    287
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    342
    342
    media_image2.png
    Greyscale



Further, Titz (US ‘926) discloses the vacuum calibrating tool 4 is made up, in accordance with the cross section of the extruded element 7, of several tool parts 4'a, 4'b, 4'c and 4'd. In the tool parts 4b and 4c, an indirect cooling system is provided in a meander shape 5a, 5b with water as the cooling medium. The extruded profiled bar 7 has the hollow chambers 7a, 7b, 7c, and 7d, and is moreover provided with projecting profile lugs 71, 72 in the longitudinal direction. (see column 5, lines 49-57)
	Therefore, as to claim 1, Titz (US ‘926) discloses a plastic extrusion system (1’) comprising: an extrusion die (2’) that extrudes unfrozen plastic as an unfrozen plastic profile (7’); a source of pressurized cooling fluid (5’); a calibration device (4’) comprising: a calibration body having a longitudinal cavity that is shaped to receive, maintain the shape of, and to conductively cool an unfrozen plastic profile (7’) that passes through the longitudinal cavity, a fluid cooling passage (5a, 5b, 11) formed in the calibration body (4’) and having a portion that communicates with the longitudinal cavity, exposing a surface of the unfrozen plastic profile (7’) with cooling fluid to freeze cool the surface of the profile (7’), and an input fluid cooling port that receives the cooling fluid that passes through the fluid cooling passage; wherein the longitudinal cavity is adapted for the at least partially frozen plastic profile to exit the device being drawn through the calibration body (7’), and a take-off device as a haul off system that draws the at least partially cooled plastic profile through the longitudinal cavity.
	Titz (US ‘926) discloses maintaining the extrusion speed of the profiled element upon exiting from an extruder die at approximately the same speed as the calibrating speed and take-off speed of the profiled element during its subsequent passage through a calibrating device and cooling the extruded profiled element in the inlet phase of the calibration in said calibration device at defined locations distributed over the periphery of the cross section of the element to a greater extent than at the remaining locations of the periphery.
Even though Titz (US ‘926) is silent on cooling fluid moving velocity, as claimed in amended claim 1, it would have been obvious for one of ordinary skill in the art prior to the time of Applicant’s invention to adjust a moving velocity of the cooling fluid, as disclosed in Titz (US ‘926), so for the cooling fluid velocity to be sufficient for removing heat from the plastic profile and to control shape and dimensions of a plastic channel in order to reduce the stresses occurring by adapting cooling the extrudate in such a way that it can absorb tensile forces at an early point in time to avoid a stretching effect.
Titz (US ‘926) discloses all the structural limitations of claim 1 and it further discloses the invention can be utilized with a particularly great advantage where increased tendency toward shrinkage is present due to frozen-in stresses, for example, in the extrusion of hard PVC profiled elements. (see column 5, lines 19-24) however, Titz (US ‘926) fail to disclose freezing the surface of the profile (7’) by the cooling fluid, as claimed in claim 1.
In the analogous art, Woodhams (US ‘722) disclose extruder 10 which heats and plasticates the polymeric admixture supplied through hopper 12 to a melt reservoir 14 prior to entering a streamlined converging die 16. After exiting die 16, the solid extrudate is further quenched by a series of calibrators 18 and a water spray 20 before entering a puller 22. (see column 7, lines 16-23)

    PNG
    media_image3.png
    320
    695
    media_image3.png
    Greyscale

Further, Woodhams (US ‘722) teaches the extrudate will have sufficient time to solidify and freeze and so the polymer orientation imparted by the converging die will be permanently retained. (see column 10, lines 4-6)
	Therefore, as to claim 1, Woodhams (US ‘722) discloses exposing a surface of the unfrozen plastic profile with cooling fluid to freeze a surface of the profile with cooling fluid.
	It would have been obvious for one of ordinary skill in the art before the time of Applicant’s invention to modify a temperature of the cooling fluid flowing through the fluid cooling passage, as disclosed by Titz (US ‘926), through adjusting a temperature of the cooling fluid to freeze a surface of the profile in order to improve the workability of the apparatus to be capable retaining a polymer orientation imparted by the die, as suggested by Woodhams (US ‘722).
	As to claim 4, Titz (US ‘926) discloses the device further comprises a profile extrusion die (2’) positioned upstream of the calibration body (4’) and configured to extrude unfrozen plastic as unfrozen plastic profile (7’).
	Further, Titz (US ‘926) discloses the calibrating tool 4 has the radial vacuum slots 12. The invention is realized by the feature that, in the inlet zone of the calibrating tool, the arrow 14 indicating the passage or travel direction of the extrudate, cooling pockets 10 are milled between the vacuum slots 12 and adjacent the lateral grooves 41, 42. (see column 5, lines 58-67)
The cooling water heated in the cooling pockets is constantly discharged by suction through the vacuum slots 12, with which the cooling pockets are likewise unilaterally in communication. (see column 6, lines 19-23)
[AltContent: textbox (Lateral grooves (41, 42))][AltContent: textbox (Vacuum slots (12))]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    340
    479
    media_image4.png
    Greyscale

	As to claim 6, Titz (US ‘926) discloses the calibration body (4’) further comprises a vacuum passage formed in the calibration body (4’) and having a portion that communicates with the longitudinal cavity to facilitate holding the fluid plastic material to the desired shape as it cools. 3
	As to claim 7, Titz (US ‘926) discloses the device further comprises a source of pressurized cooling medium (5’).
	As to claim 8, Titz (US ‘926) disclose the cooling medium is selected from the group consisting of water. (see column 3, lines 1-4)
	As to claim 9, it would have been obvious for one of ordinary skill in the art to select the cooling medium of Titz (US ‘926) to be a glycol-based coolant as a matter of obviousness engineering choice since such claimed subject matter is directed more to the material that the apparatus worked upon rather than providing further structural limitations for the claimed apparatus. Therefore, the claimed subject matter is treated an as intended use statement for the claimed apparatus.
	As to claim 10, Titz (US ‘926) disclose the cooling medium is capabled to be in turbulent flow to increase the cooling rate. (see column 6, lines 19-23)
	As to claim 11, Titz (US ‘926) discloses the input fluid cooling port is positioned at a front of the calibration body to allow an introduction of the cooling medium into the fluid cooling passage of the plastic part at an entrance to the calibrator (4’) such that the cooling medium does not flow counter to the profile (7’).
	As to claim 12, Titz (US ‘926) teaches the device further comprises a cooling control system that controls the amount of cooling within the flow passage to match the cooling of the calibrating device outside the flow passage by varying at least one of: (i) location within the calibration device where the cooling medium is introduced; and (ii) temperature of the cooling medium introduced into that section of the calibration device, in order to control the shrinkage rate and resulting dimensions of a final part. (see column 6, lines 28-35; and claim 7, lines 6-9)
Response to Arguments
Applicant's arguments, filed 06/07/2022, have been fully considered but they are not found persuasive.
Applicant’s arguments are mainly directed to the newly added limitation to claim 1 and that the cited references fail to disclose such limitation. However, as it has been discussed above in the body of the rejection even though Titz (US ‘926) is silent on cooling fluid moving velocity, as claimed in amended claim 1, it would have been obvious for one of ordinary skill in the art prior to the time of Applicant’s invention to adjust a moving velocity of the cooling fluid, as disclosed in Titz (US ‘926), so for the cooling fluid velocity to be sufficient for removing heat from the plastic profile and to control shape and dimensions of a plastic channel in order to reduce the stresses occurring by adapting cooling the extrudate in such a way that it can absorb tensile forces at an early point in time to avoid a stretching effect.
	Therefore, the rejections of the claims 1, 4, and 6-12 over Titz (US 4,120,926) in view ff Woodhams (US 5,474,722) are maintained.
Finally, after a full review of the submitted remarks in view of prior art rejections, it has been noted that there are differences in interpreting the claimed subject matter and the cited references by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Relevant References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Valdmaa et al. (US 2015/0306804) disclose a system for producing plastic products comprising an extruder, a system of calibration matrices on a calibration table, and a water-cooling bath.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	09/10/2022